Citation Nr: 0839183	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  00-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 
2004, for the award of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) for the period prior to July 22, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from October 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The veteran testified 
before the undersigned at a hearing held at the RO in 
December 2005.

Although the RO styled the PTSD issue as one involving 
whether there was clear and unmistakable error (CUE) in the 
December 2004 rating decision which assigned the effective 
date at issue in this case, given that this appeal originates 
from the very same rating decision, the Board has 
recharacterized the issue on appeal to accurately reflect the 
legal question before the Board.  The veteran has not alleged 
the presence of CUE in any rating action. 

The record shows that the veteran perfected his appeal of an 
October 1998 rating decision denying TDIU.  The Board 
remanded the TDIU claim in March 2001 and October 2003.  In 
the December 2004 rating action granting a 100 percent 
disability rating for PTSD, the RO declared the TDIU issue 
resolved.  The Board points out that although this is true as 
to the period from July 22, 2002 (the effective date the 
Board finds he is entitled to with respect to the award of a 
100 percent schedular evaluation), the veteran is still 
entitled to consideration of the assignment of a TDIU for the 
period prior to July 22, 2002.  Accordingly, this issue 
remains on appeal.
 




FINDINGS OF FACT

1.  Service connection for PTSD was granted in August 1997, 
and assigned a 10 percent evaluation; the veteran perfected 
an appeal of the initial rating assigned his PTSD, but 
withdrew his appeal in July 1998 following the assignment of 
a 50 percent evaluation for the disorder.

2.  An unappealed February 2002 rating decision denied an 
increased rating for PTSD.

3.  Thereafter, the veteran was examined for his PTSD by VA 
on June 1, 2003; the Board accepts the examination report as 
the date of claim for an increased rating.

4.  A June 2003 rating decision denied entitlement to an 
increased rating for PTSD; new and material evidence was 
thereafter received within one year of the June 2003 rating 
action, for which a responsive rating decision was not issued 
until December 2004.

5.  In a December 2004 rating decision, entitlement to a 100 
percent schedular evaluation for PTSD was granted, effective 
January 23, 2004.

6.  It is factually ascertainable that the veteran's PTSD had 
increased in severity as of July 22, 2002. 


CONCLUSION OF LAW

The criteria for an effective date of July 22, 2002, for the 
award of a 100 percent evaluation for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, the record shows that the veteran has 
not been provided with the requisite notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including as 
to the information and evidence needed to substantiate a 
claim for an earlier effective date.  The Board points out, 
however, that the December 2004 decision from which the 
earlier effective date issue originates granted his claim for 
an increased rating, and established an effective date for 
the grant of that increased evaluation; his claim therefore 
was substantiated at that time, and further 38 U.S.C.A. § 
5103(a) notice regarding earlier effective dates is not 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that the veteran received the notice 
to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105, 
including through the issuance of a statement of the case.  
Neither the veteran nor his representative has alleged 
prejudice from the failure to provide preadjudicatory notice 
as to the effective date assigned.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) (clarifying that prejudice is not 
presumed from the failure to provide preadjudicatory notice 
of a downstream element where the underlying claim has been 
substantiated).  Compare Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim. 

Factual background

Service connection for PTSD was granted in an August 1997 
rating decision; the disorder was evaluated as 10 percent 
disabling, except for a temporary total rating assigned for 
the period ending August 30, 1996.  The veteran appealed the 
initial 10 percent rating assigned in the rating action.  
During the pendency of the appeal, the RO in June 1998 
increased the assigned evaluation to 50 percent.  Later in 
June 1998 VA requested that the veteran indicate whether the 
assignment of a 50 percent evaluation satisfied his appeal of 
the August 1997 rating decision.  In July 1998, the veteran 
responded in the affirmative.

Thereafter, and in response to a subsequent claim for an 
increased rating, the RO denied entitlement to an increased 
rating for PTSD in a February 21, 2002, rating decision.  The 
decision was based in part on the report of a May 2001 VA 
examination, which recorded the veteran's complaints of 
symptoms including depression.  The veteran was informed of 
the decision and of his appellate rights with respect thereto 
in March 2002.

In April 2002, VA received VA treatment records for August 
2001 to February 2002.  The entries included a February 15, 
2002, depression screen, which was negative.  Another 
February 15, 2002, entry notes that the veteran reported 
occasional depression, but never to the point where he felt 
like hurting himself.  He denied any suicidal ideation.

In a statement received July 22, 2002, the veteran argued 
that his PTSD was in large part responsible for his 
unemployability, because he was unable to deal with people 
very well.  The RO accepted this statement as a notice of 
disagreement with respect to the February 2002 rating 
decision, and issued a responsive statement of the case (SOC) 
in January 2003; the SOC included consideration of the VA 
treatment records through February 15, 2002.  Following the 
issuance of the SOC, no further communication was received 
from the veteran or any representative until July 2003.

The record shows that the veteran was examined by VA for his 
PTSD on June 1, 2003 (in connection with his long-pending 
TDIU claim).  He reported experiencing suicidal ideation and 
constant anger, as well as cognitive problems.

Entitlement to an increased rating for PTSD was denied in a 
June 2003 rating decision.

Thereafter, in March 2004, the veteran submitted VA treatment 
records covering the period from 1995 to January 2004.  A 
July 2003 entry notes that the veteran had experienced 
increased psychiatric symptoms since the current Iraq war 
began.  An entry for January 23, 2004, shows that the 
veteran's PTSD symptoms were considered severe enough to 
preclude employment.  

The record also contains an April 2004 statement from the 
veteran's spouse; the RO neglected to date stamp this 
document to show when it was actually received.  The spouse 
reported that as a result of psychiatric problems, the 
veteran recently brandished a firearm to a relative, 
resulting in his incarceration.  An accompanying April 2004 
statement by a clerk for the local sheriff confirmed the 
veteran's incarceration.  The spouse also mentioned another 
incident involving the veteran's inappropriate use of 
firearms.

The veteran attended a VA examination in November 2004.  The 
examiner concluded that the veteran was unable to establish 
or maintain any effective social or occupational 
relationships due to the frequent, persistent and severe 
nature of the PTSD.

In a December 2004 rating decision, the RO increased the 
evaluation assigned the PTSD to 100 percent, effective 
January 23, 2004.

In statements and testimony, the veteran argues that the 
effective date of the award of a 100 percent evaluation for 
PTSD should be in June 1998.  He and his spouse essentially 
testified that his PTSD symptoms have been present since 
then, although perhaps not as severe as in recent years.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).  The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2007).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (2007).

In July 1998, the veteran withdrew his appeal of the August 
1997 rating action assigning an initial disability rating for 
his PTSD, thereby resolving that appeal.

Following the July 1998 withdrawal of the veteran's appeal, 
VA denied an increased rating in February 2002.  The veteran 
disagreed with this decision, and was provided with a 
statement of the case in January 2003, but he did not perfect 
his appeal.

Thereafter, he was examined by VA for his PTSD on June 1, 
2003.  In the Board's opinion, the examination report 
constituted a claim for an increased rating under 38 C.F.R. 
§ 3.157(b)(1).  Although the RO thereafter denied entitlement 
to an increased rating later in June 2003, within a year of 
the rating decision the veteran submitted both VA treatment 
records and a statement from his spouse.  In the Board's 
opinion, the referenced evidence was clearly new and material 
to the matter at issue, and therefore required consideration 
by the RO before the June 2003 rating could become final.  
See Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (RO's 
receipt of 38 C.F.R. § 3.156(b)-compliant evidence abates the 
finality of a prior decision on a claim and tolls the time 
for filing an appeal until a new decision has been issued); 
Compare Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) 
(the definition of "new and material evidence" in paragraph 
(a) of 38 C.F.R. § 3.156 applies to paragraph (b), and 
therefore to be material, the evidence must relate to an 
unestablished fact necessary to substantiate the claim).  
Given that the RO did not, however, consider the referenced 
evidence until the December 2004 rating action assigning a 
100 percent evaluation for PTSD, the Board concludes that the 
June 2003 rating action never did become final.

The Board notes that the record is devoid of any medical 
records, VA or otherwise, or any statement by the veteran or 
a representative, for the period between February 2002 and 
June 1, 2003 which could constitute an informal claim under 
38 C.F.R. 
§ 3.157.  The Board has considered the veteran's July 22, 
2002, statement, but points out that it was considered by the 
RO in the January 2003 statement of the case (and in fact 
prompted the issuance of that document), and therefore 
relates back to the February 2002 rating decision and can not 
be accepted as a claim.

Consequently, the earliest date of claim in the instant case 
following the February 2002 rating decision is June 1, 2003.  
The Board also finds that the evidence of record at the time 
of that claim showed entitlement to an increased rating.

With respect to whether an increase in disability was 
factually ascertainable in the year prior to June 1, 2003, 
the only pertinent evidence on file between June 2002 and 
June 1, 2003 consists of the veteran's July 22, 2002 
statement.  The Board notes that although the statement was 
considered in the January 2003 statement of the case, it 
remains relevant as evidence (although not as a claim) for 
the purpose of determining whether it is factually 
ascertainable that an increase in disability occurred in the 
year prior to the June 1, 2003 claim.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

In his July 22, 2002, statement, the veteran indicated that 
his PTSD rendered him unemployable.  The Board finds that 
this statement was essentially corroborated by later medical 
evidence demonstrating that his PTSD in fact had rendered him 
unemployable, accords with the veteran's  general history of 
unemployment, and is consistent with the criteria for a 100 
percent rating for PTSD.

In short, following the February 2002 rating decision, no 
claim, either formal or informal, for an increased rating was 
filed until June 1, 2003.  In looking at the year prior to 
that date, it is factually ascertainable that the veteran's 
PTSD had increased in severity as of July 22, 2002, but not 
earlier.  The Board therefore concludes that the veteran is 
entitled to an effective date of July 22, 2002, for the grant 
of a 100 percent rating for PTSD. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 22, 
2002, for the award of a 100 percent evaluation for PTSD is 
granted. 





REMAND

As discussed in the Introduction, the grant of a 100 percent 
schedular evaluation for PTSD renders the veteran's TDIU 
claim moot only for those periods for which the 100 percent 
schedular rating is effective.  As already addressed, the 
veteran is entitled to assignment of an effective date of 
July 22, 2002 for the award of a 100 percent rating for PTSD.  
The veteran's claim for a TDIU originates from an October 
1998 rating decision, and the Board points out that service 
connection is in effect for more than just PTSD, with 
effective dates for service connection which predate the 
claim for a TDIU.  Consequently, the issue of entitlement to 
a TDIU for the lengthy period prior to July 22, 2002, remains 
on appeal.  See generally VAOPGCPREC 5-2005 (discussing the 
permissibility of assigning TDIUs for temporary inability to 
follow a substantially gainful occupation). 

Following the last supplemental statement of the case (SSOC) 
in June 2003 addressing the issue of entitlement to a TDIU, 
additional evidence was added to the claims file, including 
VA treatment records covering the period from 1995 to January 
2004 (several entries for which were never considered by the 
RO in connection with the TDIU claim) and the report of a 
November 2004 VA examination.  As the referenced evidence is 
clearly additional and pertinent to the TDIU issue, remand of 
the case is required for the issuance of an SSOC.  See 
38 C.F.R. § 19.31.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should issue the veteran a 
supplemental statement of the case 
addressing the issue of entitlement to a 
TDIU for the period prior to July 22, 
2002, which should include consideration 
of all evidence added to the claims file 
since the June 2003 SSOC.  The RO should 
provide the veteran and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


